        Case 6:20-cv-00062-DLC Document 21 Filed 08/19/20 Page 1 of 4



Matthew G. Monforton (Montana Bar # 5245)
Monforton Law Offices, PLLC
32 Kelly Court
Bozeman, Montana 59718
Telephone: (406) 570-2949
E-mail:     matthewmonforton@yahoo.com

Attorney for Plaintiffs

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                            HELENA DIVISION

ROYAL DAVIS, GARY MARBUT, TOM             )
HARSCH, TERESA HARSCH,                    )        Case No. CV 20-62-H-DLC
                                          )
         Plaintiffs,                      )        NOTICE OF APPEAL
    v.                                    )
                                          )
COREY STAPLETON, in his official capacity )        PRELIMINARY INJUNCTION
as Montana Secretary of State,            )        APPEAL
                                          )
         Defendant.                       )
                                          )
and                                       )
                                          )
MONTANA DEMOCRATIC PARTY, et al., )
                                          )
         Intervenor-Defendants.           )
                                          )


TO THE CLERK AND ALL PARTIES OF RECORD:

      PLEASE TAKE NOTICE THAT Plaintiffs hereby appeal to the United

States Court of Appeals for the Ninth Circuit from an order denying their Motion

for a Temporary Restraining Order and Preliminary Injunction on August 19, 2020.




                                        1
        Case 6:20-cv-00062-DLC Document 21 Filed 08/19/20 Page 2 of 4



Plaintiffs’ Representative Statement is attached to this Notice as required by Ninth

Circuit Rule 3-2(b).


DATED: August 19, 2020                 Respectfully submitted,

                                       /s/ Matthew G. Monforton
                                       Matthew G. Monforton
                                       Attorney for Plaintiffs




                                         2
 Case 6:20-cv-00062-DLC Document 21 Filed 08/19/20 Page 3 of 4



               REPRESENTATION STATEMENT

Counsel for Plaintiffs-Appellants:
Matthew G. Monforton
Monforton Law Offices, PLLC
32 Kelly Court
Bozeman, Montana 59718
Telephone: (406) 570-2949
Facsimile: (406) 551-6919
matthewmonforton@yahoo.com

Counsel for Defendant-Appellee Secretary of State Corey Stapleton
Austin James
Chief Legal Counsel, Secretary of State’s Office
P.O. Box 202801
Helena, MT 59620-2801
406-444-2034
Austin.James@mt.gov

Counsel for Intervenor-Defendants:
Peter M. Meloy
MELOY LAW FIRM
P.O. Box 1241
Helena, MT 59624
Telephone: 406.442.8670
Mike@meloylawfirm.com

Matthew P. Gordon,
Kevin J. Hamilton,
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000
MGordon@perkinscoie.com
KHamilton@perkinscoie.com




                                     3
        Case 6:20-cv-00062-DLC Document 21 Filed 08/19/20 Page 4 of 4



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY this 19th day of August, 2020, that a copy of the
foregoing will be delivered this day to all parties via the Court’s ECF system.



DATED: August 19, 2020                 Respectfully submitted,

                                       /s/ Matthew G. Monforton
                                       Matthew G. Monforton
                                       Attorney for Plaintiffs




                                         4
